—Order, Supreme Court, Bronx County (Howard Silver, J.), entered May 4, 2001, which, in an action by a tenant against her landlord for personal injuries allegedly sustained because of inadequate building security, *202denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Issues of fact exist as to whether prior crimes in the building made the assault on plaintiff foreseeable; if so, whether defendant had knowledge of such crimes; and, if so, whether defendant’s security measures were reasonable (see, Mason v U.E.S.S. Leasing Corp., 96 NY2d 875, 878; Todorovich v Columbia Univ., 245 AD2d 45, 46; Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 520 n 8). Concur — Nardelli, J.P., Aridrias, Sullivan, Rubin and Saxe, JJ.